PER CURIAM.
Appellant was adjudicated guilty and sentenced to two consecutive five year sentences after a jury trial on four-counts of possession and sale of a narcotic drug.
We have reviewed the record on appeal and the briefs filed by the parties herein. Upon our consideration thereof, we are of the view that appellant has failed to demonstrate reversible error in the judgment and sentences appealed herein, and the same are therefore
Affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.